Citation Nr: 9905764	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  97-30 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1971.  
The record also indicates that the veteran served in the 
Republic of Vietnam from November 1968 to November 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied the veteran's claim of entitlement to 
service connection for PTSD.


FINDINGS OF FACT

1.  The veteran's DD 214 Form indicates that the veteran 
received a Republic of Vietnam Campaign Medal and a Vietnam 
Service Medal with four Bronze Service Stars.

2.  The veteran's service records indicate that the veteran 
participated in the Vietnam Counteroffensive Phase VI and in 
the 1969 Tet Counteroffensive.

3.  The record contains a clear and current diagnosis of PTSD 
based upon the veteran's claimed stressors.


CONCLUSION OF LAW

The veteran's PTSD was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303(c), 3.304(f) 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§§ 1110 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304(f) (1998).  
Additionally, the United States Court of Veterans Appeals 
(Court) has held that the three requisite elements for 
eligibility for service connection for PTSD are:  1) a 
current, clear medical diagnosis of PTSD; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and 3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128, 129 
(1997).

Adjudication of well grounded claims of service connection 
for PTSD requires evaluation of the evidence in light of 
places, types, and circumstances of service, as indicated by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 1991); 38 C.F.R. §§ 3.303(a), 3.304(f); Cohen 
v. Brown, supra.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

II.  Factual Background

With respect to the veteran's claim of service connection for 
PTSD, the pertinent evidence of record consists of the 
veteran's service records, VA treatment records (dated from 
June 1990 to December 1997), a VA examination (conducted in 
March 1997), correspondence from the veteran's private 
physician and therapist (dated in March 1997), and the 
veteran's testimony at his Board hearing (conducted in 
December 1998).

The veteran's service records, including his DD 214 Form, 
indicate that the veteran was assigned to the 1st Battalion, 
77th Artillery, 1st Cavalry Division and that he served in the 
Republic of Vietnam from November 1968 to November 1969.  His 
military occupational specialty was stock control and 
accounts specialist.  The veteran participated in the Vietnam 
Counteroffensive Phase VI and in the 1969 Tet Offensive and 
received the Vietnam Service Medal with four Bronze Service 
Stars.

The veteran's VA treatment records reflect the veteran's 
service in the Republic of Vietnam and being stationed at 
Long Binh.  Reported stressors included first landing in 
Vietnam under enemy fire, where the veteran was unarmed and 
thought that he was going to die right there; seeing a North 
Vietnamese prisoner thrown out of a helicopter, thinking that 
nobody cared; being subjected to multiple rocket and mortar 
attacks; and being subjected to sniper attacks while on 
convoy.  The veteran was diagnosed with chronic PTSD as a 
result of his war experiences and participated in several 
PTSD treatment programs, including inpatient rehabilitation.

The March 1997 VA examination also reflects the veteran's 
service in the Republic of Vietnam, where he was a supply 
clerk at Long Binh and delivered supplies by military convoy.  
Reported stressors included being subjected to sniper fire 
while on convoy; first arriving in country where the airport 
was under mortar and rocket attack; being subjected to mortar 
and rocket attacks while stationed in Long Binh; and 
occasionally being issued a weapon and sent to the perimeter 
to repulse ground attacks.  It was noted by the examiner that 
over the years, the veteran had had intrusive thoughts and 
nightmares related to his combat experiences.  The recorded 
diagnosis was chronic PTSD.

Correspondence from the veteran's private physician and 
therapist indicate that the veteran carried a diagnosis of 
chronic PTSD and that he participated in a rehabilitation 
program for PTSD.  According to the veteran's therapist, the 
veteran had shared some of his experiences in Vietnam with 
her.

At the veteran's hearing in December 1998, his service 
representative reiterated the veteran's stressors, stating 
that they included being under mortar and rocket attacks at 
Long Binh, being exposed to mortar and sniper attacks while 
riding convoy, first landing in Vietnam under enemy fire, and 
witnessing an enemy soldier being thrown from an American 
helicopter.  The veteran testified that he served in Vietnam 
in the 1st Logistics Battalion of the 1st Armored Cavalry.  
(Transcript (T.) at 6).  He was with the same unit at the 
same base camp the entire time he served in Vietnam.  Id.  
The veteran confirmed his service representative's statement 
that he had been under enemy attack when first landing in 
Vietnam.  Id.  The veteran thought that they had been under 
both mortar and rocket fire.  Id.  The veteran also stated 
that they had received weekly mortar and rocket attacks but 
that they did not actually receive fire all the time.  (T. at 
8).  He reported having been issued weapons and sent to the 
perimeter to protect the compound during the 1969 Tet 
Offensive.  (T. at 9).  He also reported having fired at the 
enemy during the Tet Offensive, but the veteran was not sure 
if he had hit any of the enemy forces, as it was dark.  (T. 
at 10).  The veteran stated that he had been in convoys, 
carrying supplies to other units.  (T. at 11).  He also 
stated that he had witnessed an enemy soldier being thrown 
out of a helicopter.  (T. at 13).

III.  Analysis

Upon review of the evidence of record, the Board finds that 
there is a clear and current diagnosis of PTSD and that there 
is medical evidence of a causal nexus between the veteran's 
symptomatology (his PTSD) and his reported in-service 
stressors.  As such, the Board must focus its consideration 
on whether the record contains credible supporting evidence 
that the veteran's claimed in-service stressors actually 
occurred.  In this regard, the Board concludes that it does 
and that the veteran's claim must be allowed.

Specifically, the record indicates that the veteran received 
the Vietnam Service Medal with four Bronze Service Stars and 
that he participated in the Vietnam Counteroffensive Phase VI 
and in the 1969 Tet Offensive.  While these are not 
conclusive evidence of the claimed in-service stressors, see 
38 C.F.R. § 3.304(f), the Board is struck by the consistency 
of the veteran's reported service history and the absolute 
lack of any evidence contrary to the veteran's claim.  
Moreover, the Board finds the veteran's reported experiences, 
his in-service stressors, to be consistent with conditions 
recognized to have existed in Vietnam.  In this respect, the 
Board stresses previous statements by the Environmental 
Support Group, now the U.S. Armed Services Center for 
Research of Unit Records, that all U.S. institutions were 
within range of enemy rockets and that most were within 
mortar range and that it was uncommon for a veteran to have 
served in Vietnam without having been rocketed or mortared.  
See Cohen v. Brown, supra.  Also, convoys on main U.S. supply 
routes were subject to sniper attacks.  Id.  Further, Vietnam 
era records are often incomplete and seldom contain 
information about civilian incidents.  Id.  Brutality, such 
as that described by the veteran, is extremely difficult to 
verify unless reported.  Id.  In effect, a PTSD claim must be 
put in the context of the personal involvement of the 
veteran.  Id.  In this respect, the Board finds nothing in 
the record to contradict the veteran's personal involvement, 
as claimed.

As discussed above, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  Accordingly, absent 
evidence contrary to the veteran's reported in-service 
stressors and given the current and clear diagnosis of PTSD 
due to the veteran's war experiences, the Board concludes 
that the veteran is entitled to service connection for his 
PTSD.



ORDER

Service connection for PTSD is granted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

